      Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 1 of 21



 1   Thomas A. Saenz* (Cal. Bar. No. 159430)
     Andrés Holguin-Flores* (Cal. Bar No. 305860)
 2   MEXICAN AMERICAN LEGAL
     DEFENSE AND EDUCATION            FUND
 3   634 South Spring Street, 11th Floor
     Los Angeles, California 90014
 4   Telephone: (213) 629-2512
     E-mail: tsaenz@maldef.org
 5           aholguin-flores@maldef.org
     *admitted pro hac vice
 6
     Nina Perales* (Tex. Bar No. 24005046)
 7   MEXICAN AMERICAN LEGAL
     DEFENSE AND EDUCATION FUND
 8   110 Broadway St., Suite 300
     San Antonio, TX 78205
 9   Telephone: (210) 224-5476
     E-mail: nperales@maldef.org
10   *admitted pro hac vice
     Daniel R. Ortega, Jr. (Ariz. Bar No. 005015)
11   ORTEGA LAW FIRM, P.C.
     361 East Coronado Rd., Suite 101
12   Phoenix, AZ 85004-1525
     Telephone: (602) 386-4455
13   Facsimile: (602) 386-4480
     E-mail: danny@ortegalaw.com
14
     Attorneys for Plaintiffs
15

16   Don Bivens (Ariz. Bar. No. 005134)
     Patricia Lee Refo (Ariz. Bar. No. 017032)
17   SNELL & WILMER, LLP
     One Arizona Center
18   400 E. Van Buren St., Suite 1900
     Phoenix, Arizona 85004-2002
19   Telephone: 602.382.6000
     Facsimile 602.382.6070
20   Email: dbivens@swlaw.com
            prefo@swlaw.com
21
     Donald B. Verrilli, Jr.* (D.C. Bar. No.
22   420434)
     Michael B. DeSanctis* (D.C. Bar No.
23   460961)
     Christopher M. Lynch *(D.C. Bar No.
24   1049152)
     MUNGER, TOLLES         & OLSON LLP
25   1155 F St. NW-- 7th Floor
     Washington, DC 20004
26   Telephone: (202) 220-1100
     Email: michael.desanctis@mto.com
27   *pro hac vice application forthcoming
28

                                                            Case No. 2:18-cv-00242-DGC
      Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 2 of 21



 1

 2
     Peter J. Kadzik* (D.C. Bar No. 964007)
 3   VENABLE LLP
     600 Massachusetts Ave. NW
 4   Washington, DC 20001
     Telephone: (202) 344-4147
 5   Email: PJKadzik@Venable.com
     *pro hac vice application forthcoming
 6
     Attorneys for Defendants
 7

 8                       IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10   Jane V.; John A.; John E.; Jane F.; John D.;   No. 2:18-cv-00242-DGC
     John M.; Jane N.; and John W.;
11                                                  JOINT MOTION FOR AN ORDER
     individually and on behalf of all others
12   similarly situated,,                           (1) GRANTING PRELIMINARY
                                                    APPROVAL OF CLASS ACTION
13                    Plaintiff,                    SETTLEMENT, (2)
                                                    CONDITIONALLY CERTIFYING
14         v.                                       SETTLEMENT CLASS, (3)
15                                                  APPOINTING CLASS
     Motel 6 Operating L.P., a limited              REPRESENTATIVES AND CLASS
16   partnership; G6 Hospitality LLC, a limited     COUNSEL, (4) APPROVING
     liability company, dba Motel 6; and Does       NOTICE PLAN, AND (5) SETTING
17   1-10,                                          FINAL APPROVAL HEARING
18                    Defendant.
19

20

21

22

23

24

25

26

27

28
         Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 3 of 21



 1 I.       INTRODUCTION
 2          The Parties seek preliminary approval of their proposed class action settlement. 1
 3 The settlement results from negotiations between the Parties and the use of a respected

 4 mediator, and resolves Plaintiffs’ claims for significant relief. Specifically:

 5          •      Defendants will pay (a) $50 in damages to guests at Motel 6’s Operated
 6                 Locations whose Guest Information was shared with Federal Immigration
 7                 Authorities, up to a class-wide total of $1,000,000; (b) $1000 in damages to
 8                 each Class Member questioned by Federal Immigration Authorities during
 9                 his or her stay, up to a class-wide total of $1,000,000; and (c) an amount of
10                 at least $7,500 to each Class Member who was placed in immigration
11                 removal proceedings in connection with their encounter with Federal
12                 Immigration Authorities during his or her stay, up to a class-wide total of
13                 $5,600,000.
14          •      Defendants will maintain a policy, enforceable through a two year consent
15                 decree, that they shall not share Guest Information with Federal Immigration
16                 Authorities without a judicially enforceable warrant or subpoena, except in
17                 exigent circumstances.
18          The proposed settlement satisfies all the criteria for preliminary approval under
19 federal law. Accordingly, Plaintiffs request that the Court conditionally certify the

20 proposed Settlement Class, and the Parties request that the Court preliminarily approve the

21 settlement, approve and direct distribution of notice in the form presented in the exhibits

22 filed with this motion, and approve the schedule for the Final Approval Hearing.

23 II.      FACTUAL AND PROCEDURAL BACKGROUND
24          On January, 24, 2018, Plaintiffs filed a class action complaint in the United States
25 District Court for the District of Arizona against Motel 6 Operating L.P. and G6

26 Hospitality LLC (“Defendants”). ECF. No. 1. Plaintiffs allege that Defendants employed

27
     1
28
      All initial-capped words refer to the terms and definitions in the settlement agreement
     (“Agreement”).

                                                   1                      Case No. 2:18-cv-00242-DGC
       Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 4 of 21



 1 a corporate policy at motels they own and operate to provide Guest Information at the

 2 request of Federal Immigration Authorities. Id. Plaintiffs’ putative class action complaint

 3 challenges Defendants’ alleged policy as discriminatory, unconstitutional, and violative of

 4 state laws protecting consumers. On May 8, 2018, Defendants filed an answer and

 5 defenses to the class action complaint, denying any wrongdoing or violation of the law.

 6 ECF. No. 23.

 7         The Agreement is the product of vigorous, adversarial, and competent
 8 representation of the Parties and substantive negotiations throughout the pendency of this

 9 litigation. The Parties began negotiations in earnest on or about March 8, 2018, when the

10 Parties met to discuss their views of the case. Declaration of Andres Holguin-Flores

11 (“Holguin-Flores Decl.”) ¶ 6. On June 15, 2018, the Parties engaged in a day-long

12 mediation with Martin F. Scheinman, Esq., an independent and respected neutral, as a

13 professional mediator, which resulted in a tentative settlement. Agreement, attached as

14 Exhibit A to [Proposed] Order, § IV.C. No trial date has been set and the Parties have not

15 appeared for a Case Management Conference.

16         Plaintiffs’ counsel believe they could make a strong showing of why they should
17 succeed on the merits of their claims. Based on diligent effort, Plaintiffs’ counsel has been

18 aware of the attendant strengths, risks, and uncertainties of their case during the course of
19 this litigation and settlement negotiations. Holguin-Flores Decl. ¶ 8. Defendants, on the

20 other hand, vigorously deny any wrongdoing or liability and contend that they would be

21 wholly successful in defeating Plaintiffs’ claims at or before trial. Defendants deny that

22 they had or employed a policy and/or practice that was discriminatory, unconstitutional or

23 violative of any state laws. Agreement § XIV.A.

24         While both sides robustly contest the issues, the Parties appreciate the costs and
25 uncertainty attendant to any litigation and have agreed to the proposed Agreement. Id.

26 Plaintiffs’ counsel entered into the Agreement after considering, among other things: (i)

27 the substantial benefits to Class Members under the terms of the settlement; (ii) the

28 uncertainty and expense of being able to prevail through trial and on appeal; (iii) the


                                                  2                      Case No. 2:18-cv-00242-DGC
      Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 5 of 21



 1 attendant risks, difficulties, and delays inherent in complex actions such as this; and (iv)

 2 the desirability of consummating this settlement promptly to provide substantive relief to

 3 Class Members without unnecessary delay and expense. Holguin-Flores Decl. ¶ 8.

 4 III.    SUMMARY OF THE SETTLEMENT
 5         A.      Proposed Class Definitions and Monetary Relief
 6         For purposes of equitable relief and monetary damages under Federal Rules of Civil
 7 Procedure 23(b)(2) and (b)(3), respectively, the classes represented by Plaintiffs and the

 8 monetary damages they will be provided are as follows:

 9              • A Primary Class, consisting of all persons who stayed at an Operated
10                 Location between February 1, 2017, and November 2, 2018, and whose
11                 Guest Information was provided to Federal Immigration Authorities by
12                 Defendants’ employees, except those who file a timely request to opt-out of
13                 the monetary damages provisions. Defendants will pay $50 to each member
14                 of the Primary Class who is not also a member of either Class 2 or Class 3
15                 who makes a legitimate claim, up to a class-wide total of $1,000,000.
16              • Class 2, consisting of all persons who are not members of Class 3 who were
17                 questioned and/or interrogated by Federal Immigration Authorities at an
18                 Operated Location as a result of a Primary Class member’s Guest
19                 Information being provided to Federal Immigration Authorities, except those
20                 who file a timely request to opt-out of the monetary damages provisions.
21                 Defendants will pay $1,000 to each member of Class 2 who makes a
22                 legitimate claim, up to a class-wide total of $1,000,000.
23              • Class 3, consisting of all persons who were placed in immigration removal
24                 proceedings in connection with their encounter with Federal Immigration
25                 Authorities at an Operated Location as a result of a Primary Class member’s
26                 Guest Information being provided to Federal Immigration Authorities,
27                 except those who file a timely request to opt-out of the monetary damages
28                 provisions. Defendants will pay each class member of Class 3 who makes a


                                                   3                      Case No. 2:18-cv-00242-DGC
       Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 6 of 21



 1                legitimate claim an amount not less than $7,500, to be determined by the
 2                claims administrator in consultation with Class Counsel, up to a class-wide
 3                total of $5,600,000.
 4 Agreement § VII.A.1 & XII.A.1-3. Claims will be evaluated as to membership in the

 5 Primary Class based on whether it can reasonably be determined from Defendants’ records

 6 and the information provided in the claim form that the claimant’s Guest Information was

 7 provided to Federal Immigration Authorities. Id. § XII.N.1. Membership in Class 2 or

 8 Class 3 will be based on whether it can reasonably be determined from Defendants’

 9 records and information provided in the claim form that their encounter with Federal

10 Immigration Authorities at an Operated Location was a result of a Primary Class

11 Member’s Guest Information being provided to Federal Immigration Authorities. Id. at §

12 XII.N.3.

13         Any unclaimed funds dedicated to Classes 2 and 3 remaining in the Settlement
14 Account will be included in a cy pres fund to be distributed to a non-profit organization or

15 organizations approved by the Court. Id. at § XII.P. The Parties have agreed to propose

16 Florence Immigrant & Refugee Rights Project, Northwest Immigrant Rights Project,

17 National Immigrant Justice Center, and TheDream.US, allocating 40% to each of the

18 former two and 10% to each of the latter two. Holguin-Flores Decl. ¶ 9.
19         B.     Equitable Relief
20                a. Injunctive Relief
21         Defendants agree to injunctive relief whereby they institute, implement, and
22 maintain the following practices and procedures (“the Policy”): First, Defendants must

23 establish a 24-Hour Hotline to assist their employees when the employees receive any

24 request for Guest Information from Federal Immigration Authorities. Agreement §

25 X.A.1.a. Second, Defendants must not share Guest Information with Federal Immigration

26 Authorities unless they provide a judicially enforceable warrant or subpoena, or if it is

27 necessary to prevent a significant crime, or where there is a credible reason to believe that

28 a guest, employee or other individual is in immediate danger and is at risk of serious


                                                  4                      Case No. 2:18-cv-00242-DGC
       Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 7 of 21



 1 bodily injury or death. Id. at § X.A.1.b.i. Third, Defendants must establish a brand

 2 standard prohibiting Franchised Properties from providing Guest Information to Federal

 3 Immigration Authorities, except in the same exigent circumstances described above. Id. at

 4 § X.A.1.b.v. Fourth, all warrants or subpoenas presented by Federal Immigration

 5 Authorities must be sent to the Defendants’ legal department or other individuals who have

 6 been trained to comply with the Policy. Id. at § X.A.1.b.ii. Fifth, Defendants must create

 7 an online mechanism for Guests to report when they believe that the Policy has been

 8 violated in any manner. Id. at § X.A.1.b.iv.

 9         Defendants will also train employees at Operated Locations who have the ability to
10 make a guest list available to understand their responsibilities with regard to the above

11 Policy. Id. at § X.A.2.ii. The Agreement provides that this equitable relief will be entered

12 as a two-year consent decree, providing the Court with jurisdiction to enter all orders

13 necessary to implement the relief provided. Id. at §§ VI, VII.

14                b. Dispute Resolution and Enforcement Procedures
15         The Parties have agreed that Martin F. Scheinman, Esq., is to be appointed as
16 Settlement Administrator with authority to resolve all disputes arising under the

17 Agreement. Id. at § X.B.1-2. The Parties have also agreed to extensive dispute resolution

18 procedures. See generally id. at § X.B.3-7.
19         C.     Costs of Notice and Attorneys’ Fees
20         Defendants agree to pay the costs of notice to class members and claims
21 administration, not to exceed $1,000,000.00. Arden Claims Service will conduct class

22 notice and claims administration in consultation with the Parties, and will invoice

23 Defendants directly for its fees and costs. Agreement § XII.A.5-6. Defendants have

24 further agreed to pay Class Counsel an award of reasonable attorneys’ fees, litigation

25 expenses, and costs in the amount of $300,000.00. Id. at §XIII.A.

26

27

28


                                                  5                      Case No. 2:18-cv-00242-DGC
         Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 8 of 21



 1 IV.      THE COURT SHOULD CONDITIONALLY CERTIFY THE CLASS 2
 2          A proposed class may be certified for settlement purposes if it satisfies Federal Rule
 3 of Civil Procedure 23(a), “namely: (1) numerosity, (2) commonality, (3) typicality, and (4)

 4 adequacy of representation.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir.

 5 1998). In consumer class actions, doubts on certifying a class should be resolved in favor

 6 of certification. See City P’ship Co. v. Jones Intercable, Inc., 213 F.R.D. 576, 581 (D.

 7 Colo. 2002).

 8          Additional requirements for class settlements will take effect under amendments to
 9 Rule 23 effective December 1, 2018. Under the amendments, notice must be directed to

10 class members who would be bound by the proposal if approval of the settlement and

11 certification of the class are shown to be likely. Fed. R. Civ. P. 23(e)(1)(B) (Dec. 2018).

12 The court must consider whether “the class representatives and class counsel have

13 adequately represented the class,” “the proposal was negotiated at arm’s length,” “the

14 relief provided for the class is adequate,” and the proposal treats class members equitably

15 relative to each other. Id. 23(e)(2). The settlement here meets the requirements of both the

16 current and amended versions of the rule.

17          A.     The Proposed Class Satisfies Rule 23(a)
18                 1.     Numerosity
19          Rule 23(a)(1) requires the class to be “so numerous that joinder of all members is
20 impracticable.” Generally, classes of forty or more are sufficiently numerous. Harris v.

21 Palm Springs Alpine Estates, 329 F.2d 909 (9th Cir. 1964). Defendants stipulate that the

22 Primary Class contains thousands of members. Given the number of requests that Federal

23 Immigration Authorities made for Guest Information it would be reasonable to conclude

24

25
     2
26   Defendants submit that if this case were litigated, they would defeat class certification,
   and do not join this section of the brief or any part of this motion insofar as it argues that
27 the law or facts warrant certification, except with respect to their stipulation as to the size

28
   of the Primary Class. Solely for purposes of settlement, however, they do not oppose the
   motion for conditional certification and Part IV of this Memorandum.

                                                   6                       Case No. 2:18-cv-00242-DGC
          Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 9 of 21



 1 that this element is satisfied for Class 2 and Class 3 as well. 3 See Newberg on Class

 2 Actions § 3.3 (4th ed.2002) (where “the exact size of the class is unknown, but general

 3 knowledge and common sense indicate that it is large, the numerosity requirement is

 4 satisfied”). Therefore, the classes are sufficiently numerous such that joinder of all

 5 individual claimants would be impracticable.

 6                   2.     Commonality
 7            Rule 23(a)(2) requires “questions of law or fact common to the class.” “All
 8 questions of fact and law need not be common,” however: “The existence of shared legal

 9 issues with divergent factual predicates is sufficient, as is a common core of salient facts

10 coupled with disparate legal remedies….” Hanlon, 150 F.3d at 1019. “In the Ninth

11 Circuit, the requirements of Rule 23(a)(2) are construed ‘permissively.’” Quintero v.

12 Mulberry Thai Silks, Inc., No. C 08-02294 MHP, 2008 WL 4666395, at *3 (N.D. Cal. Oct.

13 22, 2008) (quoting Hanlon, 150 F.3d at 1019). In addition, all class members must “‘have

14 suffered the same injury.’” Wal-Mart Store, Inc. v. Dukes, 564 U.S. 338, 350 (2011)

15 (internal citation omitted). All class members here are (1) individuals whose Guest

16 Information was provided to Federal Immigration Authorities in the form of guest lists that

17 did not differentiate between or categorize guests or (2) individuals who were interrogated

18 and/or placed in immigration removal proceedings as a result of Guest Information being
19 provided to Federal Immigration Authorities. See supra Part III.A; see generally ECF No. 23

20 at 1-2. Class Members and subclass members therefore share a common injury and set of

21 legal issues. See id.

22                   3.     Typicality
23            Rule 23(a)(3) sets a “permissive standard”; named plaintiffs’ claims are typical if
24 they are “reasonably co-extensive with those of absent class members.” Hanlon, 150 F.3d

25 at 1020. Representative plaintiffs must also be a member of the class they seek to

26 represent. Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 156 (1982). Here, the proposed

27

28   3
         The Parties cannot estimate the number of members of Class 2 or Class 3.

                                                     7                      Case No. 2:18-cv-00242-DGC
      Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 10 of 21



 1 Class Representatives have claims typical to the Settlement Class, because Defendants’

 2 records indicate that six are members of the Primary Class (all except Jane F. and Jane N.);

 3 in addition, one is a member of Class 2 (Jane F.), and seven are members of Class 3 (all

 4 except Jane F.). See Compl. ¶¶ 17-43.

 5                4.     Adequacy of Representation
 6         Rule 23(a)(4) requires that Class Representatives “fairly and adequately protect the
 7 interests of the class.” This requires resolving two issues: (1) whether the Class

 8 Representative has interests in conflict with the proposed Class; and (2) the qualifications

 9 and competency of proposed class counsel. In re Live Concert Antitrust Litig., 247 F.R.D.

10 98, 118 (C.D. Cal. 2007). Regarding qualifications of counsel, the Court should analyze

11 “(i) the work counsel has done in identifying or investigating potential claims[;]… (ii)

12 counsel’s experience in handling class actions, other complex litigation, and the types of

13 claims asserted in the action; (iii) counsel’s knowledge of the applicable law; and (iv) the

14 resources that counsel will commit to representing the class.” Fed. R. Civ. P. 23(g)(1)(A).

15         Plaintiffs do not have interests that conflict with the proposed Settlement Classes.
16 Plaintiffs allege that they, like all Class Members, contracted for hospitality services and

17 had their Guest Information disclosed to Federal Immigration Authorities or were

18 interrogated and/or placed in immigration removal proceedings as a result of Guest
19 Information being provided to Federal Immigration Authorities. Compl. ¶¶ 46-58, 65.

20 Plaintiffs’ counsel is amply qualified, as is evidenced by their thorough investigation and

21 detailed Complaint and their extensive work in successfully mediating and negotiating the

22 proposed Settlement. Holguin-Flores Decl. ¶¶ 3, 6-10, 12-21. Plaintiffs’ counsel has

23 numerous years’ experience and demonstrated success in bringing class action claims.

24 They will more than adequately protect Class Members’ interests. Holguin-Flores Decl. ¶¶

25 12-21. Plaintiffs respectfully request the Court order that Plaintiffs’ counsel shall be Class

26 Counsel pursuant to Rule 23(g)(1) and designate the Plaintiffs as Class Representatives for

27 their respective classes (see supra Part IV.A.3).

28


                                                  8                      Case No. 2:18-cv-00242-DGC
      Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 11 of 21



 1         B.     The Proposed Class Also Satisfies Rule 23(b)(2)
 2         Certification under Rule 23(b)(2) is appropriate where defendants have acted on
 3 “grounds that apply generally to the class, so that final injunctive relief or corresponding

 4 declaratory relief is appropriate respecting the class as a whole.”

 5         Here, all Class Members are individuals whose Guest Information was provided to
 6 Federal Immigration Authorities in the form of guest lists that did not differentiate between

 7 or categorize guests, or individuals who were interrogated and/or placed in removal

 8 proceedings as a result of Guest Information having been provided to Federal Immigration

 9 Authorities. Supra Part III.A. The proposed injunctive relief prohibits Defendants from

10 providing such information to Federal Immigration Authorities, and establishes additional

11 policies and procedures as well as a mechanism for receiving and processing guest

12 complaints. Supra Part III.B.

13         Plaintiffs’ request for monetary relief in this case is “incidental” to the Complaint’s
14 primary claims for injunctive relief, as Plaintiffs’ primary objective is the injunctive relief

15 establishing specific policies to ensure the conduct at issue will not recur. Dukes, 564 U.S.

16 at 360; see Agreement § X.A. The monetary damages are secondary in that the

17 compensation flows directly out of Defendants’ conduct that affected all class members.

18 See Dukes, 564 U.S. at 364-65. The Court, therefore, should conditionally certify the
19 Settlement Class under Rule 23(b)(2) for settlement purposes.

20         C.     The Proposed Class Also Meets the Requirements of Rule 23(b)(3)
21         Certification under Rule 23(b)(3) is appropriate “whenever the actual interests of
22 the parties can be served best by settling their differences in a single action.” Hanlon, 150

23 F.3d at 1022. Certification under Rule 23(b)(3) requires: (A) questions of law or fact

24 common to the class predominate over questions affecting only individual members; and

25 (B) a class action is superior to resolution by other available means. Fed. R. Civ. P.

26 23(b)(3); True v. Am. Honda Motor Co., 749 F. Supp. 2d 1052, 1062 (C.D. Cal. 2010).

27         The predominance test is satisfied when common questions “present a significant
28 aspect of the case and they can be resolved for all members of the class in a single


                                                   9                       Case No. 2:18-cv-00242-DGC
         Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 12 of 21



 1 adjudication.” Hanlon, 150 F.3d at 1022. Here, Plaintiffs allege that Class Members are

 2 entitled to the same legal remedies, premised on the same alleged wrongdoing. Further,

 3 damages can be measured with a common methodology that is directly connected to the

 4 alleged wrong as described in the Agreement. See Comcast Corp. v. Behrend, 569 U.S. 27,

 5 34–38 (2013).

 6           Class treatment is also the superior means to adjudicate Plaintiffs’ claims. When
 7 analyzing superiority, the court should consider: “(1) the interest of members of the class

 8 in individually controlling the prosecution … of separate actions; (2) the extent and nature

 9 of any litigation concerning the controversy already commenced by … members of the

10 class; and (3) the desirability … of concentrating the litigation … in the particular forum.”

11 True, 749 F. Supp. 2d at 1062. 4 There are currently no other, duplicative class action cases

12 here, but resolving any similar claims in one proceeding will preserve efficiency for the

13 parties and judicial economy. It is neither economically feasible, nor judicially efficient,

14 for thousands of potential Class Members to pursue their small claims against Defendants

15 on an individual basis, Deposit Guar. Nat’l Bank v. Roper, 445 U.S. 326, 338-339 (1980),

16 and continued litigation without class certification could potentially “dwarf potential

17 recovery.” Hanlon, 150 F.3d at 1023.

18 V.        THE CRITERIA FOR PRELIMINARY APPROVAL ARE SATISFIED
19           A.    Standard of Review
20           It is well-settled that the law strongly “favors settlements… where complex class
21 action litigation is concerned.” In re Syncor ERISA Litig., 516 F.3d 1095, 1101 (9th Cir.

22 2008). Preliminary approval of a class settlement “is committed to the sound discretion of

23 the trial judge,” but courts must give “proper deference to the private consensual decision

24 of the parties,” because “the court’s intrusion upon what is otherwise a private consensual

25 agreement negotiated between the parties . . . must be limited to the extent necessary to

26 reach a reasoned judgment that the agreement is not the product of fraud[,] …

27
     4
28
      A fourth factor—the difficulties of managing the class action—is not considered when
     certification is used only for purposes of settlement. Id. at n.12.

                                                  10                     Case No. 2:18-cv-00242-DGC
      Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 13 of 21



 1 overreaching[,] … or collusion,” and is fair, reasonable, and adequate. Hanlon, 150 F.3d

 2 at 1026-27; see also Knight v. Red Door Salons, Inc., No. 08-1520 SC, 2009 WL 248367,

 3 at *4 (N.D. Cal. Feb. 2, 2009) (“The recommendations of Plaintiff’s counsel should be

 4 given a presumption of reasonableness.”) (citation and quotations omitted).

 5         At the preliminary approval stage, a final analysis of the settlement’s merits is not
 6 required; “[p]reliminary approval of a settlement and notice to the proposed class is

 7 appropriate [i]f [1] the proposed settlement appears to be the product of serious, informed,

 8 noncollusive negotiations, [2] has no obvious deficiencies, [3] does not improperly grant

 9 preferential treatment to class representatives or segments of the class, and [4] falls

10 with[in] the range of possible approval[.]” Vasquez v. Coast Valley Roofing, Inc., 670 F.

11 Supp. 2d 1114, 1125 (E.D. Cal. 2009) (citation and internal quotations omitted); accord

12 Horton v. USAA Cas. Ins. Co., 266 F.R.D. 360, 363 (D. Ariz. 2009) (Campbell, J.); see

13 also Fed R. Civ. P. 23(e)(2)(B)-(D) (Dec. 2018). All of the above factors are amply

14 satisfied here.

15         A.      Arm’s Length Negotiations and Settlement
16         If the terms of the settlement are fair, courts generally assume the negotiations were
17 proper. See In re GM Pick-up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 785-86

18 (3d Cir. 1995). As set forth below, there can be no question that the terms are fair. The
19 Parties’ negotiations were also vigorous and contested, with both parties represented by

20 experienced counsel. The Parties engaged in a series of informal, arm’s length discussions

21 over a period of months before enlisting the services of an independent, professional

22 mediator. Holguin-Flores Decl. ¶¶ 6-7. A full-day mediation resulted in a tentative

23 settlement. Agreement § IV.C. These lengthy negotiations before a third party

24 demonstrate that the Settlement was anything but collusive. See, e.g., Adams v. Inter-Con

25 Sec. Sys., Inc., No. C-06-5428 MHP, 2007 WL 3225466, at *3 (N.D. Cal. Oct. 30, 2007)

26 (“The assistance of an experienced mediator … confirms that the settlement is non-

27 collusive.”).

28         B.      No Obvious Deficiencies or Preferential Treatment


                                                  11                      Case No. 2:18-cv-00242-DGC
         Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 14 of 21



 1            The Agreement provides relief to all Class Members who Defendants’ records show
 2 had their Guest Information disclosed to Federal Immigration Authorities, and provides

 3 additional relief to Class Members who were questioned by Federal Immigration

 4 Authorities as a result of that disclosure. It provides for even more relief to those placed in

 5 removal proceedings in connection as a result of that disclosure. Any persons who qualify

 6 for membership in Classes 2 and 3 are entitled to the same relief as the Class

 7 Representatives who are also within their subclass. Accordingly, the Agreement does not

 8 give preferential treatment to the Class Representatives. See Fed. R. Civ. P. 23(e)(2)(D)

 9 (Dec. 2018).

10            C.     Fair, Reasonable and Adequate Proposed Settlement
11            Under Federal Rule of Civil Procedure 23(e), the Court must determine whether the
12 proposed settlement is “fundamentally fair, adequate, and reasonable.” Class Plaintiffs v.

13 Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992). The Ninth Circuit has established several

14 factors that should be weighed when assessing whether a proposed settlement is fair,

15 adequate and reasonable: (1) the strength of Plaintiff’s case; (2) the risk, expense,

16 complexity, and likely duration of further litigation; (3) the risk of maintaining class action

17 status throughout trial; (4) the amount offered in settlement; (5) the extent of discovery

18 completed and the stage of the proceedings; (6) the experience and views of counsel; and
19 (7) the reaction of the class members to the proposed settlement. Hanlon, 150 F.3d at

20 1026. 5 “Given that some of these factors cannot be fully assessed until the court conducts

21 its fairness hearing, a full fairness analysis is unnecessary at [the preliminary approval]

22 stage[.]” West v. Circle K Stores, No. CIV.S-04-0438 WBS GGH, 2006 WL 1652598, at

23 *9 (E.D. Cal. June 13, 2006) (internal quotations and citations omitted). Although though

24 these factors govern final approval, their review demonstrates that the Agreement merits

25 preliminary approval.

26
     5
         See also Fed. R. Civ. P. 23(e)(2)(C)&(D) (Dec. 2018). An additional factor is any
27 agreement made in connection with the proposal. Fed. R. Civ. P. 23(e)(2)(C)(4)&(e)(3)

28
     (Dec. 2018). There is no agreement between the Parties not included in the materials filed
     with this motion.

                                                   12                     Case No. 2:18-cv-00242-DGC
      Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 15 of 21



 1                1.      The Strength of Plaintiffs’ Case
 2         “The Court cannot and need not determine the merits of the contested … issues at
 3 this stage, and to the extent courts assess this factor, it is to determine whether the decision

 4 to settle is a good value for a relatively weak case or a sell-out of an extraordinary strong

 5 case.” Misra v. Decision One Mortg. Co., No. SA CV 07-0994 DOC (RCx), 2009 WL

 6 4581276, at *7 (C.D. Cal. Apr. 13, 2009) (internal citation and quotations omitted).

 7 Plaintiffs’ counsel conducted a thorough investigation and engaged in intensive settlement

 8 discussions. As a result, they negotiated with ample knowledge of the strengths and

 9 weaknesses of their case. Holguin-Flores Decl. ¶ 8. While Plaintiffs are confident in the

10 strength of their claims, they recognize that Defendants have factual and legal defenses

11 that, if successful, would defeat or substantially impair the value of their claims. See, e.g.,

12 ECF. No. 23. “The Settlement eliminates these and other risks of continued litigation,

13 including the very real risk of no recovery….” In re Nvidia Derivs. Litig., No. C-06-

14 06110-SBA (JCS), 2008 WL 5382544, at *3 (N.D. Cal. Dec. 22, 2008).

15                2.      Expense of Litigation; Risk of Maintaining Class Action Status
16         Plaintiffs’ claims involve complex issues under the United States Constitution as
17 well as state law. The costs and risks associated with continuing to litigate this action

18 would require extensive resources and court time, including expert testimony and Daubert
19 motions. Moreover, a trial involving the claims of potentially thousands of potential class

20 members who stayed at numerous, geographically dispersed locations would require the

21 presentation of dozens of witnesses at a minimum. Any result would likely be appealed.

22 In contrast, the proposed Agreement will yield a certain, substantial, and prompt recovery

23 for the class. “Avoiding such a trial and the subsequent appeals in this complex case

24 strongly militates in favor of settlement….” Nat’l Rural Telecomms. Coop v. DirecTV,

25 221 F.R.D. 523, 527 (C.D. Cal. 2004); see also Fed. R. Civ. P. 23(e)(2)(C)(i) (Dec. 2018).

26         While Plaintiffs believe class treatment is appropriate, there is a genuine risk that
27 Plaintiffs may not be able to maintain class action status through trial. If the settlement is

28 not approved, Defendants will vigorously oppose class certification, including potentially


                                                  13                       Case No. 2:18-cv-00242-DGC
         Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 16 of 21



 1 seeking decertification or appealing the certification. Settlement eliminates these risks and

 2 “there is much less risk of anyone who may have actually been injured going away empty-

 3 handed.” In re Omnivision Techs., Inc., 559 F. Supp. 2d, 1036, 1041-42 (N.D. Cal. 2007).

 4                 3.    Adequacy and Amount of Recovery
 5           The Agreement provides generous monetary relief for Class Members and achieves
 6 everything the Plaintiffs sought in their putative class action Complaint. Class Members

 7 who had no direct interaction with Federal Immigration Authorities during their stay at

 8 Motel 6 will receive $50 (which is within the range many Motel 6 rooms cost for a night),

 9 while Class Members who were questioned by Federal Immigration Authorities during

10 their stay at Motel 6 but were not subsequently placed in removal proceedings will receive

11 $1,000—far more than the value of their room for what could have been no more than a

12 relatively short period of inconvenience. Agreement § XII.A.1-2. Finally, those who were

13 placed in legal proceedings and forced to defend their presence in the United States will

14 receive a minimum of $7,500. Id. at § XII.A.3. These payments will be achieved without

15 the delay or expense associated with further litigation. Further, any unclaimed funds

16 allocated to the groups that directly interacted with Federal Immigration Authorities will

17 be donated to organizations who, among other things, provide legal representation to

18 immigrants forced to defend their presence in the United States. This monetary relief
19 provides a significant recovery to the Settlement Class. 6

20           The monetary awards will be distributed to Class Members who make claims
21 determined to be valid by the Claims Administrator based on criteria identified supra Part

22 III.A. The Claims Administrator shall request additional information where claim forms

23 are not complete, and claimants shall be able to appeal a denial of their claim to the Claims

24

25
     6
26  Further, the injunctive relief provided for in the Settlement provides significant additional
   value, as it will prevent the alleged practices that Plaintiffs claim harmed consumers from
27 reoccurring. See Riker v. Gibbons, No. 3:08-cv-00115-LRH-VPC, 2010 WL 4366012, at

28
   *4 (D. Nev. Oct. 28, 2010) (approving settlement for injunctive relief that “achieve[d] the
   goals of the lawsuit”).

                                                 14                      Case No. 2:18-cv-00242-DGC
      Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 17 of 21



 1 Administrator. These procedures ensure that funds will be broadly distributed among

 2 Class Members. See Fed. R. Civ. P. 23(e)(2)(C)(ii) (Dec. 2018).

 3          Finally, the proposed attorneys’ fees award is miniscule in relation to the award to
 4 the class, which is more than twenty times higher. The award will not come out of funds

 5 allocated to the class, and will not be paid until after this Court has finally approved the

 6 proposal and any potential appeals are concluded. See Fed. R. Civ. P. 23()(2)(C)(iii) (Dec

 7 2018).

 8                 4.     The Stage of the Proceedings
 9          “[I]n the context of class action settlements, formal discovery is not … necessary …
10 where the parties have sufficient information to make an informed decision about

11 settlement.” Linney v. Cellular Alaska P’Ship, 151 F.3d 1234, 1239 (9th Cir. 1998)

12 (citation and internal quotations omitted). This is especially true “where there has been

13 sufficient information sharing and cooperation in providing access to necessary data….”

14 Misra, 2009 WL 4581276, at *8. The Parties engaged in significant substantive

15 discussions over a period of approximately four months before reaching a tentative

16 settlement. Holguin-Flores Decl. ¶¶6-7, 9. These discussions followed extensive

17 investigation by Plaintiffs’ counsel, and involved the Parties stipulating to key facts and

18 figures critical to reaching settlement. Id. at ¶¶ 6-7. Plaintiffs’ counsel had sufficient
19 information to make an informed decision about the terms of the Agreement.

20                 5.     The Experience and Views of Counsel
21          “Parties represented by competent counsel are better positioned than courts to
22 produce a settlement that fairly reflects each party’s expected outcome in litigation.” In re

23 Pacific Enters. Secs. Litig., 47 F.3d 373, 378 (9th Cir. 1995). Thus, “the Court should not

24 without good cause substitute its judgment for [counsel’s].” Boyd v. Bechtel Corp., 485 F.

25 Supp. 610, 622 (N.D. Cal. 1979). Here, “[i]n addition to being familiar with the present

26 dispute, Plaintiff[s’] counsel has considerable expertise in . . . class action litigation.”

27 Knight, 2009 WL 248367, at *4. Both MALDEF and the Ortega Law Firm have

28 considerable experience litigating federal class actions, including before this Court, e.g.,


                                                    15                      Case No. 2:18-cv-00242-DGC
      Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 18 of 21



 1 Valenzuela v. Ducey, No. CV-16-03072-PHX-DGC, 2018 WL 3069464 (D. Ariz. June 21,

 2 2018), and the Parties agreed to the proposed Agreement after vigorous negotiations on the

 3 terms and with the benefit of an experienced mediator. Supra Part II. Simply stated, there

 4 is nothing to counter the presumption that counsel’s recommendation is reasonable.

 5         D.     The Proposed Form of Class Notice and Notice Plan Satisfy Rule 23
 6         If the Court’s prima facie review of the relief offered and notice provided by the
 7 Agreement are fair and adequate, it should order that notice be sent to the class. Manual

 8 for Complex Litig., Fourth, § 21.632 at 321. Notice of a class action settlement must be

 9 “the best notice that is practicable under the circumstances, including individual notice to

10 all members who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B).

11 “Notice is satisfactory if it generally describes the terms of the settlement in sufficient

12 detail to alert those with adverse viewpoints to investigate and … be heard.” Churchill

13 Vill., L.L.C. v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004) (internal quotations and

14 citation omitted).

15         The proposed notice plan constitutes the best notice practicable. See Agreement §
16 XII.D. The notices are neutral, and written in an easy-to-understand clear language in both

17 English and Spanish, giving potential class members (1) basic information about the

18 lawsuit; (2) a description of the benefits provided by the settlement; (3) an explanation of
19 how Class Members can obtain those benefits; (4) an explanation of how Class Members

20 can exercise their right to opt-out or object to the settlement; (5) an explanation that any

21 claims against Defendants that could have been litigated in this action will be released if

22 the Class Member does not opt out; (6) the names of counsel for the Class and information

23 regarding attorney’s fees; (7) the fairness hearing date; and (8) the settlement website

24 where additional information can be obtained. See [Proposed] Order Exs. B-E.

25         The notice plan involves direct mailings to the individuals identified by Defendants’
26 records as potential Class Members. Agreement § XII.C.1. Notice will also be provided

27 in English and Spanish on MALDEF’s Facebook and Twitter accounts. Id. at § XII.C.2.

28 Further information will be available on a website established by the Claims


                                                   16                      Case No. 2:18-cv-00242-DGC
      Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 19 of 21



 1 Administrator. Settlement Class members will have 60 days from mailing to opt out or

 2 object and an additional 15 days after submitting opt out requests to rescind those requests.

 3 See id. at § XII.F. This is sufficient time to give the Settlement Class members the

 4 opportunity to comment on and take part in the settlement. Cf. Torrisi v. Tucson Elec.

 5 Power Co., 8 F.3d 1370, 1375 (9th Cir. 1993) (approving class notice sent thirty-one days

 6 before objections deadline and forty-five days before final approval hearing).

 7          The Parties propose the following timeline:
 8                     Event                                           Date
 9   Preliminary Approval Granted                   Day 1
     Class Settlement Website Activated
10                                                  Day 20
     Parties Provide Lists of Potential Class
11   Members to Claims Administrators
     Notice is Posted to Facebook and Twitter       Day 30
12
     Notice is Mailed                               Day 60
13   Last Day to Postmark Opt Out or                30 days before Final Approval Hearing
     Objection                                      [Preferably Day 120]
14
     Parties to File Motion for Final Approval      21 days before Final Approval Hearing
15                                                  [Preferably Day 129]
     Last Day to Submit a Claim and to              As set by the Court [Preferably Day 135]
16   Rescind Opt Out
17   Parties to File Brief Replying to
     Objections                                     7 days before Final Approval Hearing
18                                                  [Preferably Day 143]
     Objectors File Notice of Intent to Appear
19   Final Approval Hearing                         As set by the Court [preferably Day 150]
20   Completion of All Review of Claims and         Last Day to Submit a Claim +171
     Appeals by Claims Administrator                [Preferably Day 306]
21
            Accordingly, the Parties request the Court schedule the Final Approval Hearing 150
22
     days after the order granting preliminary approval, or as soon thereafter as practical.
23
     VI.    CONCLUSION
24
            For the foregoing reasons, the Parties respectfully request the Court grant the relief
25
     requested herein.
26

27

28


                                                   17                      Case No. 2:18-cv-00242-DGC
      Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 20 of 21



 1
     DATED this 2nd day of November,
 2 2018.

 3                                       MEXICAN AMERICAN LEGAL
                                         DEFENSE AND EDUCATION FUND,
 4                                       INC.
 5
                                         By: /s/ Andrés Holguin-Flores
 6                                           Thomas A. Saenz
                                             Andrés Holguin-Flores
 7                                           Nina Perales
                                             Daniel R. Ortega, Jr.
 8
                                         Attorneys for Plaintiffs
 9

10                                       SNELL & WILMER, LLP
11                                       By: /s/ Patricia Lee Refo with permission
                                              Don Bivens
12                                            Patricia Lee Refo
13                                       MUNGER, TOLLES & OLSON, LLP
14                                             Donald B. Verrilli, Jr.
                                               Michael B. DeSanctis
15                                             Christopher M. Lynch
16                                       VENABLE LLP
17                                             Peter J. Kadzik
18
                                         Attorneys for Defendants
19

20

21

22

23

24

25

26

27

28


                                          18                        Case No. 2:18-cv-00242-DGC
      Case 2:18-cv-00242-DGC Document 33 Filed 11/02/18 Page 21 of 21



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on November 2, 2018, I electronically transmitted the attached

 3 documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice

 4 of Electronic Filing to all ECF registrants in this matter.

 5

 6 DATED: August 31, 2018

 7                                                                     /s/ Andres Holguin-Flores

 8                                                  MEXICAN AMERICAN LEGAL DEFENSE

 9                                                                AND EDUCATIONAL FUND

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                                              Case No. 2:18-cv-00242-DGC
